El Juez Asociado Señor Kolthoff Caraballo emitió la opinión del Tribunal.
En esta ocasión debemos expresarnos acerca del efecto que tiene el inicio, la notificación, la tramitación y la reso-*866lución de una querella ante la Unidad Antidiscrimen del Departamento del Trabajo sobre el término prescriptivo para solicitar remedios por despido injustificado al tenor de la Ley 80, infra. Luego de examinar los estatutos legales aplicables, resolvemos que la notificación al patrono de que se presentó una querella administrativa por discrimen puede tener el efecto de “interrumpir” el término prescriptivo dispuesto en la Ley 80, infra, si dicha notificación cumple con todos los requisitos de una reclamación extrajudicial efectiva. Sin embargo, aclaramos que el término no quedará “congelado” hasta que finalice el trámite administrativo, puesto que no existe identidad de propósitos entre una reclamación por discrimen ante la Unidad Antidiscrimen y una acción judicial por despido injustificado.
i—I
Los hechos pertinentes del caso se resumen a continuación. El Sr. Alcides Díaz Santiago fue empleado de International Textiles Products of PR h/n/c Tech Products of Puerto Rico Inc. (International) hasta el 18 de junio de 2007, fecha en que fue despedido. El 6 de febrero de 2008, varios meses después de su cesantía, el señor Díaz Santiago presentó una querella ante la Unidad Antidiscrimen del Departamento del Trabajo y Recursos Humanos (Unidad Antidiscrimen) en la que adujo que fue despedido discriminatoriamente por su edad, en contravención a la Ley Núm. 100 de 30 de junio de 1959, conocida como Ley contra el Discrimen en el Empleo, 29 LPRA secs. 146-151 (Ley 100). El 11 de febrero de 2008 se notificó por correo una copia de la querella a International. Luego de varios trámites, la Unidad Antidiscrimen hizo una determinación de “No Causa Probable de discrimen en el empleo bajo la causal de edad” y el 21 de abril de 2010 notificó su determina-ción a las partes.
*867Así las cosas, el 19 de abril de 2011 el señor Díaz Santiago presentó ante el Tribunal de Primera Instancia una querella en contra de International por discrimen en el em-pleo al amparo de la Ley 100 y por despido injustificado al tenor de la Ley Núm. 80 de 30 de mayo de 1976, conocida como la Ley de Indemnización por Despido sin Justa Causa, 29 LPRA secs. 185—185m (Ley 80). Por su parte, International presentó una solicitud de sentencia sumaria parcial, en la que adujo que el trámite ante la Unidad Antidiscrimen no tuvo efecto alguno sobre el término prescriptivo de tres (3) años de la Ley 80. Por ello expuso que, al haber transcurrido más de tres (3) años sin que el término prescriptivo dispuesto en la Ley 80 se interrumpiera, procedía la desestimación de esta reclamación.
Luego de examinar la solicitud de International, así como la oposición del señor Díaz Santiago, el Tribunal de Primera Instancia emitió una sentencia parcial mediante la cual des-estimó la causa de acción por despido injustificado según la Ley 80 por el fundamento de prescripción. Ante ello, solo quedó pendiente la reclamación por discrimen.
Inconforme, el señor Díaz Santiago presentó un recurso de apelación ante el Tribunal de Apelaciones en el que alegó que su reclamación por despido injustificado no es-taba prescrita, pues —según adujo— esta no era una recla-mación “separada” a la de discrimen. Examinados los es-critos, el foro apelativo intermedio revocó la determinación del Tribunal de Primera Instancia. Razonó que la presen-tación de la querella ante la Unidad Antidiscrimen fue su-ficiente para interrumpir y congelar el término prescrip-tivo de la Ley 80 debido a que el despido injustificado es un elemento esencial del despido discriminatorio.
Ahora insatisfecho, International acudió oportuna-mente ante este Foro mediante un recurso de certiorari. Plantea que el Tribunal de Apelaciones erró al concluir que el término prescriptivo de la Ley 80 quedó congelado du-rante el trámite ante la Unidad Antidiscrimen. Tiene razón. Veamos.
*868II
A. La interrupción de la prescripción
Un término es un plazo de tiempo que una ley concede para ejercer un derecho o realizar un acto procesal.(1) En nuestro ordenamiento, los términos pueden ser de prescripción o de caducidad y la diferencia entre estos es que el término de prescripción se puede interrum-pir, mientras que el de caducidad no.(2) Existen dos clases de prescripción: la prescripción adquisitiva y la prescrip-ción extintiva.(3) Ambas surgen del Art. 1830 del Código Civil de Puerto Rico, 31 LPRAsec. 5241, que preceptúa que por prescripción se adquieren o se extinguen los derechos y las acciones.
En esta ocasión nos adentraremos en el tema de la prescripción extintiva. Con la prescripción extintiva lo que se busca es castigar la dejadez en el ejercicio de los derechos, así como prevenir los litigios difíciles de adjudicar por la antigüedad de las reclamaciones para evitar que una de las partes quede en estado de indefensión.(4) En cuanto a los mecanismos de interrupción de la prescripción, el Art. 1873 del Código Civil, 31 LPRA sec. 5303, dispone que los términos prescriptivos quedarán interrumpidos por el ejercicio de la acción ante los tribunales, por reclamación extrajudicial y por cualquier acto de reconocimiento de la obligación por parte del deudor.(5)
Es imperativo señalar que cada mecanismo de interrupción tiene distintos requisitos, características y efec-tos sobre los términos prescriptivos. Ante ello, hemos esta*869blecido dos tipos de interrupción: la interrupción simple (también conocida como “interrupción de carácter instantáneo”) y la congelación (interrupción con carácter duradero).(6) Primeramente, la “interrupción” de carácter simple es aquella en la que el acto interruptor inicia un nuevo término prescriptivo que comenzará a computarse in-mediatamente, es decir, desde que ocurre el acto interruptor.(7) Por ejemplo, si una persona tuvo un accidente el 1 de enero de 2015 y pretende reclamar por daños y perjuicios al tenor del Art. 1802 del Código Civil, 31 LPRA see. 5141, le aplicará el término prescriptivo de un (1) año, término que comenzará a computarse desde el día cuando ocurrió el daño. Si el 1 de agosto de 2015 el afectado envió una carta a la persona que provocó su daño, y dicha notificación cumplió con los requisitos de una reclamación extrajudicial, la consecuencia será que el 1 de agosto de 2015 servirá como la nueva fecha de partida para comenzar a computar el nuevo término de un (1) año. En la “congelación”, al igual que en la interrupción simple, el acto interruptor también inicia un nuevo término prescriptivo, sin embargo, este ha-brá de comenzar a computarse en un momento posterior:(8)
En forma especial, la presentación de una “recla-mación judicial” tiene el resultado de interrumpir y congelar el término prescriptivo si la acción se presentó oportuna y eficazmente, de manera que el nuevo término iniciará cuando culmine efectivamente el proceso judicial.(9)
En contraste, una “reclamación extrajudicial” puede manifestarse a través de diversos actos. Por tal ra-zón, esta bien podría provocar una interrupción simple o podría acarrear un efecto congelador sobre el término pres-criptivo que durará hasta que ocurra cierto evento *870posterior.(10) Una reclamación extrajudicial que interrumpe el término prescriptivo se define como una manifestación inequívoca de quien, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo.(11) Ahora bien, a pesar de que reconocemos que no existen exigencias de forma para realizar una reclamación extrajudicial —ya que esta puede ser escrita o verbal—, hemos expresado reitera-damente que toda reclamación extrajudicial efectiva debe cumplir con los requisitos siguientes: (1) debe ser oportuna; (2) debe presentarla una persona con legitimación; (3) el me-dio utilizado para hacer la reclamación debe ser idóneo, y (4) debe existir identidad entre el derecho reclamado y el afec-tado por la prescripción.(12)
Debido a su naturaleza, las reclamaciones formuladas ante organismos administrativos o internos no caen bajo la clasificación de reclamación judicial, por lo que sus efectos sobre el término prescriptivo se deben examinar a la luz de los requisitos de una reclamación extrajudicial.(13) Sobre esto, además de establecer la posibilidad de interrumpir el término prescriptivo, en Maldonado v. Russe, 153 DPR 342, 354 (2001), expusimos que una gestión ante un foro no judicial puede tener el efecto de congelar el término si “el trámite interno o administrativo guarda identidad de propósitos con la acción judicial, situaciones en las cuales el término queda congelado hasta tanto culmine todo el proceso”. (Enfasis suplido y en el original). La determinación sobre si el término quedó o no congelado durante el trámite administrativo es esencial para determinar si una causa de acción quedó prescrita en los casos como este, en los que una parte presentó una acción ante otro foro.
Por ejemplo, en Matos Molero v. Roche Products, Inc., 132 DPR 470, 488 (1993), extendimos el efecto de congela*871ción de la Ley 100 a las querellas por discrimen presenta-das ante la Comisión de Igualdad de Oportunidades en el Empleo (EEOC, por sus siglas en inglés), fundándonos en que la presentación de un cargo ante dicha agencia equivale a una ante la Unidad Antidiscrimen.(14) En Suárez Ruiz v. Figueroa Colón, 145 DPR 142, 153-154 (1998), resolvimos que no existía identidad de propósitos entre una acción iniciada ante la Unidad de Tramitación de Quere-llas del Departamento de Educación —que investiga querellas de hostigamiento sexual con el propósito de eliminar el ambiente hostil en el empleo— y la judicial por hostigamiento sexual y discrimen por edad —que tiene el propósito de indemnizar el daño sufrido por el empleado agraviado—. Por tal razón, concluimos que el trámite ad-ministrativo interno del Departamento de Educación no tuvo el efecto de congelar el término prescriptivo de las acciones de hostigamiento sexual y discrimen por edad. De igual forma, en Maldonado v. Russe, supra, págs. 355-356, expresamos que la presentación de una querella ante el Negociado de Normas del Trabajo del Departamento del Trabajo y Recursos Humanos no congeló el término pres-criptivo de la Ley 100 debido a que no existe identidad de propósitos entre una acción judicial por discrimen y el pro-cedimiento del Negociado —que solo tiene facultad para investigar reclamaciones por despido injustificado, salarios dejados de pagar, vacaciones y bonos, entre otros asuntos pero no está facultado para investigar alegaciones de discrimen—.
Es esencial mencionar que tanto en Suárez Ruiz v. Figueroa Colón, supra, como en Maldonado v. Russe, supra, advertimos que, aunque no ocurra la “congelación” del término prescriptivo, la notificación de la querella puede tener el efecto de “interrumpir” el término prescriptivo si esta cumple con todos los requisitos de una reclamación extrajudicial efectiva.
*872B. Prescripción de las acciones según la Ley 80 y la Ley 100
Repasados estos principios, pasaremos a evaluar la prescripción de las reclamaciones de la Ley 80 y la Ley 100.
Comenzamos por destacar que ambos son estatutos laborales de carácter reparador con múltiples diferencias, tales como los propósitos que persiguen, los remedios que proveen y sus términos prescriptivos. En particular, la Ley Núm. 80 de 30 de mayo de 1976, conocida como la Ley de Indemnización por Despido sin Justa Causa, 29 LPRA secs. 185a-185m (Ley 80), se creó para desalentar la inci-dencia de despidos injustificados en Puerto Rico y para proveer remedios justicieros a las personas que son despedidas sin justa causa.(15) Hemos expresado que el empleado que crea tener una reclamación de este tipo podrá acudir al tribunal o al Negociado de Normas del Trabajo del Depar-tamento del Trabajo y Recursos Humanos, ya que este úl-timo tiene facultad para investigar reclamaciones por des-pido injustificado, salarios dejados de pagar, vacaciones y bonos, entre otras reclamaciones.(16) Según surge del Art. 1 de la Ley 80 (29 LPRA sec. 185(a)), esta causa de acción requiere, entre otras condiciones, que se pruebe que el em-pleado fue despedido y que no medió justa causa para el despido. Por su parte, el Art. 12 de la Ley 80 (29 LPRA sec. 185Z), dispone claramente que el término prescriptivo para solicitar remedios al tenor de esta ley es de tres (3) años. Sin embargo, esta ley no expone el modo de interrumpir el término ni los efectos de su interrupción; tampoco men-ciona la posibilidad de que ocurra la congelación del término.
Por otro lado, la Ley Núm. 100 de 30 de junio de 1959, conocida como la Ley contra el Discrimen en el Empleo, 29 LPRA sees. 146-151 (Ley 100), es uno de los estatutos que sanciona el discrimen en el empleo. En lo pertinente, en su Art. 1 se prohíbe que el patrono despida, suspenda o discri-*873mine a un empleado por las clasificaciones protegidas allí.(17) Los elementos esenciales para una causa de acción por despido discriminatorio de la Ley 100 son los siguientes: el empleado fue despedido, fue despedido sin justa causa y existe la modalidad del discrimen alegadoj(18) El término prescriptive dispuesto en la Ley 100 es de un (1) año y el empleado que reclame sus beneficios podrá presentar una querella administrativa ante la Unidad Antidiscrimen o iniciar una acción judicial.(19)
El Art. 3 del Reglamento General de la Unidad Antidis-crimen, Reglamento Núm. 6236 de 21 de noviembre de 2000, dispone que la Unidad Antidiscrimen tiene jurisdic-ción para investigar querellas de discrimen al amparo de los estatutos siguientes: (1) Ley 100; (2) Ley Núm. 69 de 6 de julio de 1985 (discrimen por razón de sexo); (3) Ley Núm. 17 de 22 de abril de 1988 (hostigamiento sexual en el trabajo), y (4) Ley Núm. 53-1992 (que incluye el discrimen por impedimento). Entre otros requisitos, la querella ante la Unidad Antidiscrimen deberá contener lo siguiente: la información del empleado y del querellado, la causa o base del alegado discrimen, una relación sucinta de las actua-ciones supuestamente discriminatorias y el remedio solicitado.(20) Luego de la presentación de la querella, se notificará prontamente una copia de esta a la parte querellada.(21) Finalmente, si la Unidad Antidiscrimen determina que la querella carece de méritos, se expedirá un *874Aviso de Determinación de No Causa Probable de Discri-men y se notificará a las partes con la advertencia de su derecho a presentar una acción judicial dentro del año siguiente.(22) Es menester señalar que el procedimiento ante la Unidad Antidiscrimen no es adjudicativo, sino puramente investigativo y conciliador, que no tiene el efecto de adjudicar de manera definitiva si hubo o no discrimen.(23) Por ello, el empleado que no haya logrado algún acuerdo con su patrono durante el trámite adminis-trativo deberá acudir al tribunal si desea obtener los reme-dios y la indemnización que provee la Ley 100.
Por su parte, el Art. 5 de la Ley 100 (29 LPRA see. 150) nos ilustra sobre los efectos que provoca el trámite ante la Unidad Antidiscrimen en el término prescriptivo dispuesto en la Ley 100: (1) “el término prescriptivo de un año para iniciar la acción judicial quedará interrumpido al notificár-sele la querella al patrono o querellado, siempre y cuando [la] notificación se efectúe dentro de dicho término prescriptivo” (interrupción simple), y (2) “[d]icho término prescrip-tivo quedará, además, en suspenso o congelado mientras la querella se continúe tramitando en el Departamento del Trabajo y Recursos Humanos [...]”. (Enfasis suplido).(24) *875También, este Art. 5 dispone que en los demás casos el término prescriptivo se interrumpirá conforme lo establece el Art. 1873 del Código Civil, supra, a saber, por reclamación extrajudicial, por reconocimiento de la deuda o por acción judicial.
C. La interrupción simple del término dispuesto en la Ley 80
Como mencionamos, a diferencia de la Ley 100, la Ley 80 no informa las maneras de interrumpir el término ni los efectos de su interrupción. Tampoco existe disposición al-guna en torno a si el término prescriptivo de la Ley 80 puede quedar congelado. Es por ello que debemos resolver la si-guiente interrogante: ¿qué efecto tiene el inicio, la notifica-ción, la tramitación y la resolución de una querella por dis-crimen ante la Unidad Antidiscrimen sobre el término prescriptivo de una causa de acción por despido injustificado al tenor de la Ley 80? En atención a que la acción ante la Unidad Antidiscrimen no es una acción judicial, procedere-mos a examinar sus efectos a la luz de los preceptos sobre interrupción y congelación extrajudicial.
Primero examinaremos si ocurrió la interrupción del término de la Ley 80. Recapitulando, el requisito sobre identidad que requiere la interrupción no es el mismo que requiere la congelación. Por un lado, la interrupción simple requiere que exista identidad entre derechos (identidad en-tre el derecho reclamado y aquel que se pretende interrumpir), mientras que en la congelación se exige identidad de propósitos entre el proceso iniciado y la acción judicial.(25)
Luego de examinar los requisitos sobre interrup-ción extrajudicial, concluimos que la notificación al patrono de la presentación de una querella por discrimen ante la Unidad Antidiscrimen tendrá el efecto de interrumpir el *876término prescriptivo de una reclamación por despido injus-tificado dispuesto en la Ley 80 si la notificación de la que-rella cumplió con todos los requisitos de una reclamación extrajudicial efectiva, es decir: (1) si fue oportuna (la recla-mación ocurrió dentro del término prescriptivo de tres (3) años que dispone la Ley 80); (2) si fue realizada por una persona con legitimación; (3) si el medio utilizado fue idó-neo, y finalmente, (4) si existía identidad entre el derecho reclamado y el afectado por la prescripción.
Sobre este último requisito, disponemos que existe identidad entre el despido discriminatorio y una reclamación por despido injustificado, debido a que el despido injustificado es un elemento esencial de la causa de acción por despido discriminatorio. Así, hemos reiterado que para que prospere una reclamación por discrimen el empleado debe haber pro-bado el hecho básico de que fue despedido sin justa causa.(26)
Ahora bien, la identidad de derechos entre el despido discriminatorio y el despido injustificado no opera a la inversa, pues el despido discriminatorio no es un elemento esencial del despido injustificado. Precisamente, así lo expresamos en Díaz v. Wyndham Hotel Corp., 155 DPR 364, 387 (2001), cuando señalamos que “no todo despido injustificado es discriminatorio a su vez; y, por el contrario, todo despido discriminatorio sí es injustificado”. En consecuencia, la notificación de una reclamación por despido injustificado no tendrá el efecto de interrumpir el término prescriptivo de una reclamación por discrimen, salvo que la notificación haya incluido alegaciones de discrimen. A fin de cuentas, lo importante, al tratarse de una notificación que se examina a la luz de los requisitos de la doctrina de

*877
“interrupción simple”, lo será el contenido del documento notificado a la persona a quien se pretende reclamar y no si el foro donde inició la reclamación aludida tiene jurisdic-ción para atenderla.

D. La congelación del término dispuesto en la Ley 80
Una vez determinada su interrupción, resta resolver cuándo comenzará a transcurrir el nuevo término prescriptivo.
En S.L.G. Serrano-Báez v. Foot Locker, 182 DPR 824 (2011), se nos presentó la misma controversia que ahora atendemos respecto a cuál es el efecto de un trámite ante la Unidad Antidiscrimen sobre el término prescriptivo dispuesto en la Ley 80. A pesar de que en dicha ocasión no nos adentramos en la doctrina de congelación, resolvimos sub silentio que el trámite ante la Unidad Antidiscrimen no tuvo el efecto de congelar el término prescriptivo de tres (3) años de una reclamación por Ley 80. Ello, al resolver que la reclamación según esta ley estaba prescrita, a pesar de que el empleado presentó su demanda a los once (11) meses desde que finalizó el trámite ante la Unidad Antidiscrimen.
Como indicamos, en nuestro ordenamiento jurídico, a menos que algún estatuto lo disponga expresamente, la congelación de un término prescriptivo mediante el inicio de un procedimiento administrativo o interno solo ocurrirá en los casos en los que dicho procedimiento guarde identidad de propósitos con la acción judicial. La exigencia de tal identidad de propósitos requiere necesariamente que el foro administrativo concerniente posea facultad en ley para atender la reclamación presentada.(27)
*878El primer paso para examinar si puede ocurrir la congelación del término prescriptivo que dispone la Ley 80 es examinar si el legislador la contempló. Como hemos reiterado, la Ley 80 no contiene disposición alguna sobre la congelación de su término prescriptivo; tampoco se provee para su congelación en algún otro estatuto. Ante la ausencia de expresión legislativa, debemos analizar si entre los procedimientos aquí estudiados existe la “identidad de propósitos” requerida por la doctrina de congelación. Según surge de los estatutos legales aplicables, la Unidad Antidiscrimen únicamente tiene facultad para investigar las querellas sobre discrimen en el empleo, al tenor de las leyes de discrimen que administra. De ello surge que esta Unidad no tiene jurisdicción para atender una reclamación al amparo de la Ley 80. Tanto es así, que la determinación final de la Unidad Antidiscrimen no contendrá expresión alguna en torno a la existencia o inexistencia de una causa de acción por despido injustificado, ni siquiera en los casos en los que el empleado haya logrado probar que su despido fue inj ustificado. (28)
Luego de analizar los estatutos legales aplica-bles, resolvemos que no existe identidad de propósitos entre una reclamación por discrimen que se investiga ante la Unidad Antidiscrimen y una acción judicial por despido injustificado al amparo de la Ley 80. Por lo tanto, el pro-ceso iniciado ante la Unidad Antidiscrimen no tendrá el efecto de “congelar” el término prescriptivo para solicitar remedios en virtud de la Ley 80. Simplemente no se puede configurar la identidad de propósitos requerida para la doctrina de congelación de los términos prescriptivos cuando el foro en cuestión carece de autoridad para aten-der la causa de acción cuyo término se pretende congelar.
En resumen, las normas sobre la relación entre una acción ante la Unidad Antidiscrimen y el término pres-criptivo de la Ley 80 se disponen a continuación: (1) la noti-*879ficación al patrono de una querella presentada ante la Uni-dad Antidiscrimen puede tener el efecto de “interrumpir” el término prescriptivo que provee la Ley 80 si esta cumple con todos los requisitos de una reclamación extrajudicial efectiva y (2) de cumplirse con los requisitos dipuestos, dicho término comenzará a transcurrir inmediatamente desde la notificación, pues no existe identidad de propósi-tos entre una reclamación ante la Unidad Antidiscrimen y una acción judicial por despido injustificado.
Valga destacar que con esta decisión no desin-centivamos la tramitación de reclamaciones laborales ante la Unidad Antidiscrimen. Más bien proveemos unas guías claras en cuanto a los efectos que tienen el inicio, la noti-ficación, la tramitación y la resolución de una querella ad-ministrativa sobre los términos prescriptivos de otros esta-tutos laborales. Debido que la Unidad Antidiscrimen solo tiene jurisdicción de naturaleza investigativa sobre alega-ciones de discrimen, orientamos que le corresponderá al empleado efectuar aquellos actos de interrupción de la prescripción que sean suficientes para preservar sus dere-chos sobre los otros estatutos laborales que pretenda reclamar. Dicha obligación de diligencia cobra mayor im-portancia al considerar que la interrupción puede ocurrir en un número ilimitado de ocasiones y que se puede lograr con la sencilla, económica y accesible gestión de enviar una carta a su patrono que cumpla con los requisitos discutidos anteriormente.(29)
En consideración a la facilidad y accesibilidad que nuestro ordenamiento jurídico concede al empleado para que in-terrumpa la prescripción, hallamos que en este caso no existen razones de peso que justifiquen variar los requisitos de nuestra doctrina sobre congelación. Entonces, es a la Rama Legislativa, y no a este Tribunal, a la que le corresponderá disponer si el término prescriptivo de la causa de acción por despido injustificado dispuesto en la Ley 80 podrá quedar *880congelado durante este trámite no judicial. A su vez, apro-vechamos para señalar la conveniencia de que se esta-blezca un procedimiento en el Departamento del Trabajo y Recursos Humanos que le permita realizar determinacio-nes sobre despido injustificado en los casos en los que el empleado haya probado el elemento base de que ocurrió un despido injustificado, pero que no haya logrado probar que el despido se debió a razones discriminatorias. Esto ten-dría el propósito de facilitar la tramitación de las reclama-ciones laborales.
i—i HH h-H
International aduce que el Tribunal de Apelaciones erró al concluir que la reclamación por despido injustificado del señor Díaz Santiago, al tenor de la Ley 80, no estaba prescrita. Tiene razón.
Primeramente, debemos recordar que en este caso se re-curre de una sentencia parcial que desestimó exclusiva-mente la reclamación por Ley 80. Por ello, no está en con-troversia que el término prescriptivo dispuesto en la Ley 100 quedó debidamente interrumpido y suspendido hasta la finalización del pleito ante la Unidad Antidiscrimen, por vir-tud expresa del Art. 5 de la Ley 100, supra. Ante estos he-chos, nuestro examen sobre interrupción y congelación de la prescripción se limitará a lo relacionado con la Ley 80.
Remitiéndonos a los hechos de este caso, el 18 de junio de 2007 el señor Díaz Santiago fue despedido. El 6 de fe-brero de 2008 presentó una querella ante la Unidad Anti-discrimen y el 11 de febrero de 2008 se notificó la querella a su patrono. El 21 de abril de 2010 la Unidad Antidiscri-men notificó su determinación de no causa por discrimen. Posteriormente, el 19 de abril de 2011 el señor Díaz Santiago presentó una reclamación judicial por despido injus-tificado y discrimen en el empleo. Ante esto, la única forma *881de concluir que la reclamación del señor Díaz Santiago al amparo de la Ley 80 no estaba prescrita es que resolvamos que su término prescriptivo se interrumpió con la notifica-ción de la querella al patrono y que el término se mantuvo congelado hasta la finalización del procedimiento ante la Unidad Antidiscrimen.
Luego de haber examinado los requisitos sobre inte-rrupción extrajudicial, concluimos que la notificación de la querella por discrimen que el señor Díaz Santiago presentó ante la Unidad Antidiscrimen tuvo el efecto de interrumpir el término prescriptivo de la Ley 80, pues dicha notifica-ción cumplió con todos los requisitos de una reclamación extrajudicial efectiva: (1) fue oportuna (el despido ocurrió el 12 de junio de 2007 y la notificación de la querella se efectuó el 11 de febrero de 2008, esto es, dentro del término prescriptivo de tres (3) años dispuesto en la Ley 80); (2) fue realizada por una persona con legitimación (la querella fue presentada por el señor Díaz Santiago y notificada al pa-trono); (3) el medio utilizado fue idóneo (la notificación por correo de la querella tuvo el efecto de informar efectiva-mente a International que se presentó una reclamación la-boral en su contra), y (4) existía identidad entre el derecho reclamado y el afectado por la prescripción (el despido in-justificado es un elemento base de una reclamación por discrimen).
Sin embargo, el término prescriptivo que provee la Ley 80 no quedó “congelado” hasta la finalización del trámite administrativo, debido a que no existe identidad de propósi-tos entre el proceso iniciado ante la Unidad Antidiscrimen —que solo investiga alegaciones de discrimen— y una ac-ción judicial por despido injustificado. Por tal razón, el tér-mino prescriptivo de tres (3) años dispuesto en la Ley 80 comenzó a transcurrir desde que se notificó la querella al patrono, es decir, desde el 11 de febrero de 2008. Dado que el señor Díaz Santiago no realizó algún otro acto para inte-*882rrumpir el término prescriptivo de su causa de acción al amparo de la Ley 80, esta ya estaba prescrita cuando pre-sentó su reclamación judicial el 19 de abril de 2011. Erró el Tribunal de Apelaciones al resolver lo contrario.
IV
Por los fundamentos expuestos, revocamos la determi-nación del Tribunal de Apelaciones y ordenamos la deses-timación de la reclamación por despido injustificado pre-sentada al amparo de la Ley 80.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

 Bonilla Ramos v. Dávila Medina, 185 DPR 667, 676 (2012).


 Íd.


 Bravman, González v. Consejo Titulares, 183 DPR 827, 877 (2011).


 S.L.G. Serrano-Báez v. Foot Locker, 182 DPR 824, 831 (2011).


 Por un lado, la interrupción judicial y la extrajudicial surgen a instancias del acreedor, mientras que el reconocimiento de la deuda es el resultado de un acto del deudor.


 Suárez Ruiz v. Figueroa Colón, 145 DPR 142, 150 (1998).


 L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, Cap. III, pág. 138; Maldonado v. Russe, 153 DPR 342, 354 (2001); Suárez Ruiz v. Figueroa Colón, supra, pág. 150.


 Íd.


 Suárez Ruiz v. Figueroa Colón, supra, pág. 151.


 Véase Maldonado v. Russe, supra, pág. 353.


 Meléndez Guzmán v. Berrios López, 172 DPR 1010, 1020 (2008).


 íd., pág. 1020.


 Diez-Picazo, op. cit., pág. 110.


 En virtud del Worksharing Agreement.


 S.L.G. Serrano-Báez v. Foot Locker, supra, pág. 835.


 Véase Maldonado v. Russe, supra, pág. 355.


 El Art. 1 de la Ley Núm. 100 de 30 de junio de 1959 (Ley 100), 29 LPRA see. 146, establece que las clasificaciones protegidas son las siguientes: edad, raza, color, sexo, orientación sexual, identidad de género, origen social o nacional, condición social, afiliación política, ideas políticas o religiosas, o por ser víctima o ser percibida como víctima de violencia doméstica, agresión sexual o acecho, por ser militar, exmi-litar, servir o haber servido en las Fuerzas Armadas de Estados Unidos o por osten-tar la condición de veterano.


 Véanse: Arts. 1 y 3 de la Ley 100 (29 LPRA secs. 146 y 148); Díaz v. Wyndham Hotel Corp., 155 DPR 364, 387 (2001).


 Art. 5 de la Ley 100 (29 LPRA sec. 150). Véase Matos Molero v. Roche Products, Inc., 132 DPR 470, 477 (1993).


 Reglamento General de la Unidad Antidiscrimen, Reglamento Núm. 6236 de 21 de noviembre de 2000, Art. 5 (Reglamento).


 íd.


 Reglamento, Art. 10.


 Véanse: Reglamento; See. 5 de la Ley Orgánica del Departamento del Tra-bajo y Recursos Humanos de Puerto Rico, 3 LPRA see. 308; Meléndez Rivera v. CFSE, 195 DPR 300 (2016).


 El Art. 5 de la Ley 100, supra, dispone sobre su prescripción lo siguiente:
“Cuando se presente una querella por discrimen en el Departamento del Tra-bajo y Recursos Humanos, el término prescriptivo de un año para iniciar la acción judicial quedará interrumpido al notificársele la querella al patrono o querellado, siempre y cuando [la] notificación se efectúe dentro de dicho término prescriptivo. Dicho término prescriptivo quedará, además, en suspenso o congelado mientras la querella se continúe tramitando en el Departamento del Trabajo y Recursos Huma-nos y no se haya notificado al querellado la determinación del Secretario de dicho Departamento sobre la reclamación. Si mientras se está tramitando la reclamación en el Departamento del Trabajo y Recursos Humanos, el querellante solicita que se le permita retirar la querella o manifiesta que no desea continuar con dicho trámite, el término prescriptivo antes aludido comenzará nuevamente a partir de la fecha en que el Secretario del Trabajo y Recursos Humanos notifique de su determinación a las partes. En los demás casos, el término prescriptivo se interrumpirá con la recla-mación extrajudicial, con la radicación de la acción judicial correspondiente o por el reconocimiento de la deuda por parte del patrono o de su agente autorizado”.
*875El nuevo término comenzará a transcurrir cuando se notifique la determinación del Secretario del Departamento del Trabajo. Véase Meléndez Rivera v. CFSE, supra.


 Maldonado v. Russe, supra, pág. 353.


 Véase Díaz v. Wyndham Hotel Corp., supra, pág. 391. En Díaz establecimos una variante en el esquema probatorio para las reclamaciones que se instan al am-paro de la Ley 100 y la Ley Núm. 80 de 30 de mayo de 1976 (29 LPRA secs. 185a-185m), Ley de Indemnización por Despido sin Justa Causa (Ley 80), conjuntamente. Además, aclaramos que los tribunales podrán conceder remedios al tenor de la Ley 80 en los casos en los que se probó que el despido fue injustificado, pero que no se logró probar el elemento de discrimen.


 La jurisdicción es el poder o la autoridad que posee un tribunal o un orga-nismo administrativo para considerar y decidir los casos que se someten ante su consideración. DACo v. AFSCME, 185 DPR 1, 12 (2012). Cónsono con lo enunciado, hemos resuelto que aquella actuación administrativa que no obedezca el poder que se le confirió mediante legislación debe ser catalogada como ultra vires. Íd., pág. 13.


 Véase Reglamento, Art. 10.


 Véase Muñoz v. Ten General, 167 DPR 297, 302 (2006).